11/05/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                 Case Number: DA 20-0356


                            Supreme Court Cause DA 20-0356

             __________________________________________________

ALEXANDER R. BRISHKA AND ILMA                 ][
BRISHKA, AS CO-TRUSTEES OF THE                ][
BRISHKA TRUST ESTABLISHED                     ][
MARCH 29, 1999,                               ][
                                              ][     ORDER
              Plaintiff/Appellant,            ][
      -vs-                                    ][
                                              ][
STATE OF MONTANA, DEPARTMENT OF               ][
TRANSPORTATION,                               ][
                                              ][
              Defendant/Appellee,             ][

             ___________________________________________________

                       ORDER GRANTING EXTENSION OF TIME
                           TO FILE APPELLANT’S BRIEF



         Appealed from the Eleventh Judicial District of the State of Montana,
                         In and for the County of Flathead


Attorneys for Plaintiff/Appellants      Attorneys for Defendant/Appellee
Clifton W. Hayden                       Mikel L. Moore
Law Offices of Clifton W. Hayden        Moore, Cockrell, Goicoechea & Johnson, P.C.
913 Wisconsin Avenue, Suite 101         P.O. Box 7370
Whitefish, MT 59937                     Kalispell, Montana 59904
clif@whitefishlaw.lawyer                mmoore@mcgalaw.com

                                        Kirsten Madsen
                                        Assistant Attorney General
                                        Agency Legal Services Bureau
                                        1712 Ninth Avenue
                                        P.O. Box 20144
                                        Helena, Montana 59620-1440
                                        Kmadsen@mt.gov
      Appellant, Brishka Trust Established, March 29, 1999, having moved the Court

for an extension of time to file Appellee’s Brief, and good cause appearing;

      IT IS HEREBY ORDERED, that Appellant, Brishka Trust Established, March 29,

1999, is granted an additional 30 days, up to and including December 2, 2020, to file its

opening brief.

      Dated this _____ day of November, 2020.



                                         _________________________________
                                         Justice/Clerk




                                                                           Electronically signed by:
                                                                              Bowen Greenwood
                                                                          Clerk of the Supreme Court
                                                                               November 5 2020